DETAILED ACTION
This action is in response to new application filed 9/27/2019 titled “DEVICE INTRUSION DETECTION VIA VARIABLE CODE COMPARISON”. Claims 1-21were received for consideration and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2021 and 9/27/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 20-21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5 recites the limitation "the flag" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20-21 relate to a system and depend from claim 18 but claim 18 is an apparatus claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “trigger generator configured to”, “code generator configured to” and “compare component configured to” in claim 1 and “code generator configured to”, “code decoder configured to”, “code compare component configure to” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kan (US 2013/0145106) in view of Brocker (US 2016/0026829).
With respect to claim 1 Kan teaches an apparatus, comprising: 
a trigger generator configured to cause a command to be transmitted to a memory device (see Kan paragraph 0036 and 0076 i.e. an application 111 running on the host system 110 requests the command portal API 112 to execute avendor-specific command (event 1). The command portal API 112 responds by constructing a block of data that includes the embedded command, and by requesting the standard OS device driver 11); 
Kan does not teaches a code generator configured to update an output code responsive to transmitting the command; and a compare component configured to compare the output code with a different code generated by the memory device to determine whether the code generator is synchronized with a different code generator.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kan in view of Brocker to have used a tamper detector may implement a linear feedback shift register (LFSR) which takes a generator polynomial and a random initial seed value and generates a pseudorandom coded signal which can be used as a detection signal in order to detect a tamper event (see Brocker paragraph 0008). Therefore one would have been motivated to have used a tamper detector which can be used as a detection signal in order to detect a tamper event.	

With respect to claim 2 Kan teaches the apparatus of claim 1, but does not disclose wherein the different code generator is hosted by the memory device.
Brocker teaches wherein the different code generator is hosted by the memory device (see Brocker paragraph 0037 i.e. Also for example, in one embodiment, the illustrated examples may be implemented as circuitry located on a single integrated circuit or within a same device. Alternatively, the examples may be implemented as any number of separate integrated circuits or separate devices interconnected with each other in a suitable manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kan in view of Brocker to have the different code generator is hosted by the memory device as design choose of have the code generator implemented as circuitry located on a single integrated circuit or within a same device or implemented as any number of separate integrated circuits or separate devices interconnected with each other in a suitable manner (see Brocker paragraph 0037). Therefore one would have been motivated to have the different code generator is hosted by the memory device.	

With respect to claim 3 Kan teaches the apparatus of claim 1, but does not disclose wherein the compare component is further configured to store a result of a comparison of the updated output code and the different code by setting a flag in a register of the apparatus.
Brocker teaches wherein the compare component is further configured to store a result of a comparison of the updated output code and the different code by setting a flag in a register of the apparatus (see Brocker figure 1 and paragraph 0015 i.e. (see Brocker paragraph 0037 i.e. Also for example, in one embodiment, the illustrated examples may be implemented as circuitry located on a single integrated circuit or within a same device. Alternatively, the examples may be implemented as any number of separate integrated circuits or separate devices interconnected with each other in a suitable manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kan in view of Brocker to have used a tamper detector may implement a linear feedback shift register (LFSR) which takes a generator polynomial and a random initial seed value and generates a pseudorandom coded signal which can be used as a detection signal in order to detect a tamper event (see Brocker paragraph 0008). Therefore one would have been motivated to have used a tamper detector which can be used as a detection signal in order to detect a tamper event.	

With respect to claim 4 Kan teaches the apparatus of claim 1, but does not disclose wherein the memory device is a first memory device, and wherein the trigger generator and the code generator are located on a different memory device of the apparatus.
Brocker teaches wherein the memory device is a first memory device, and wherein the trigger generator and the code generator are located on a different memory device of the apparatus (see Brocker paragraph 0037 i.e. Also for example, in one embodiment, the illustrated examples may be implemented as circuitry located on a single integrated circuit or within a same device. Alternatively, the examples may be implemented as any number of separate integrated circuits or separate devices interconnected with each other in a suitable manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kan in view of Brocker to have used a tamper detector may implement a linear feedback shift register (LFSR) which takes a generator polynomial and a random initial seed value and generates a pseudorandom coded signal which can be used as a detection signal in order to detect a tamper event (see Brocker paragraph 0008). Therefore one would have been motivated to have used a tamper detector which can be used as a detection signal in order to detect a tamper event.	
With respect to claim 5 Kan teaches the apparatus of claim 1, wherein the apparatus is further configured to: refrain from providing commands to the memory device responsive to the flag indicating that the code generator and the different code generator are not synchronized; and continue providing commands to the memory device responsive to the flag indicating that the code generator and the different code generator are synchronized (see Kan paragraph 0082 i.e. At 601 and 602, the host system 110 calculates the next authentication code, and sends one or more vendor-specific commands with the calculated code and checksum. The storage subsystem 120 receives the data, validates the checksum at 603, and validates the authentication code at 604. If validation of the authentication code fails, the storage subsystem 120 will transition to the UNAUTHENTICATED state 502 (refer to FIG. 5). If validation of the authentication code succeeds, the storage subsystem 120 validates the vendor-specific command structure at 605, executes the vendor-specific command(s) at 606, and calculates the next confirmation code at 607. The host system 110 retrieves the confirmation code and results of execution at 608 and 609, and validates it at 610. The host 110 may also calculate the next authentication code for sending one or more additional vendor-specific commands to the storage subsystem 120. In one embodiment, the authentication and confirmation codes are generated based on the last codes used).

With respect to claim 6 Kan teaches the apparatus of claim 1, but does not disclose wherein the code generator is a linear-feedback shift register (LFSR).
Brocker teaches wherein the code generator is a linear-feedback shift register (LFSR) (see Brocker paragraph 0029 i.e. LFSR 38 accesses seed register 40 to obtain generator polynomial 60 and a random seed value 66. LFSR generates (98) pseudorandom coded detection signal 42 as a function of random seed value 66 and generator polynomial 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kan in view of Brocker to have used a tamper detector may implement a linear feedback shift register (LFSR) which takes a generator polynomial and a random initial seed value and generates a pseudorandom coded signal which can be used as a detection signal in order to detect a tamper event (see Brocker paragraph 0008). Therefore one would have been motivated to have used a tamper detector which can be used as a detection signal in order to detect a tamper event.	

With respect to claim 7 Kan teaches the apparatus of claim 1, but does not disclose wherein the code generator is further configured to generate the output code by randomizing a seed value.
Brocker teaches wherein the code generator is further configured to generate the output code by randomizing a seed value (see Brocker paragraph 0029 i.e. LFSR 38 accesses seed register 40 to obtain generator polynomial 60 and a random seed value 66. LFSR generates (98) pseudorandom coded detection signal 42 as a function of random seed value 66 and generator polynomial 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kan in view of Brocker to have used a tamper detector may implement a linear feedback shift register (LFSR) which takes a generator polynomial and a random initial seed value and generates a pseudorandom coded signal which can be used as a detection signal in order to detect a tamper event (see Brocker paragraph 0008). Therefore one would have been motivated to have used a tamper detector which can be used as a detection signal in order to detect a tamper event.	

With respect to claim 8 Kan teaches the apparatus of claim 1, but does not disclose wherein the compare component is further configured to compare the output code and the different code to determine whether the memory device has received unauthorized commands.
Brocker teaches wherein the compare component is further configured to compare the output code and the different code to determine whether the memory device has received unauthorized commands (see Brocker paragraph 0029 i.e. Incoming signals 48 are received (102) from detection circuit 28 via input element 32. Comparator 44 compares a suitably pre-conditioned incoming signal 48 with detection signal 42 to determine whether they match (104). When incoming signal 48 matches detection signal 42, a determination is made that physical closure 26 has not been tampered with or otherwise attacked).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kan in view of Brocker to have used a tamper detector may implement a linear feedback shift register (LFSR) which takes a generator polynomial and a random initial seed value and generates a pseudorandom coded signal which can be used as a detection signal in order to detect a tamper event (see Brocker paragraph 0008). Therefore one would have been motivated to have used a tamper detector which can be used as a detection signal in order to detect a tamper event.	

With respect to claim 9 Kan teaches a method, comprising: 
receiving, from a host device at a command decoder of a memory device, signaling that comprises a command for an access to a memory array of the memory device (see Kan paragraph 0036 and 0076 i.e. an application 111 running on the host system 110 requests the command portal API 112 to execute avendor-specific command (event 1). The command portal API 112 responds by constructing a block of data that includes the embedded command, and by requesting the standard OS device driver 11); 
Kan does not teaches generating a code at the memory device based at least in part on the command and a seed value, wherein the seed value is based at least in part on another seed value generated at the host device; accessing the memory array in response to the command; and transmitting the code from the memory device to a component of the host device configured to compare the code with another code generated based at least in part on the other seed value.

Brocker teaches generating a code at the memory device based at least in part on the command and a seed value, wherein the seed value is based at least in part on another seed value generated at the host device (see Brocker paragraph 0029 i.e. LFSR 38 accesses seed register 40 to obtain generator polynomial 60 and a random seed value 66. LFSR generates (98) pseudorandom coded detection signal 42 as a function of random seed value 66 and generator polynomial 60); accessing the memory array in response to the command; and transmitting the code from the memory device to a component of the host device configured to compare the code with another code generated based at least in part on the other seed value (see Brocker paragraph 0029 i.e. Incoming signals 48 are received (102) from detection circuit 28 via input element 32. Comparator 44 compares a suitably pre-conditioned incoming signal 48 with detection signal 42 to determine whether they match (104). When incoming signal 48 matches detection signal 42, a determination is made that physical closure 26 has not been tampered with or otherwise attacked).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kan in view of Brocker to have used a tamper detector may implement a linear feedback shift register (LFSR) which takes a generator polynomial and a random initial seed value and generates a pseudorandom coded signal which can be used as a detection signal in order to detect a tamper event (see Brocker paragraph 0008). Therefore one would have been motivated to have used a tamper detector which can be used as a detection signal in order to detect a tamper event.	

With respect to claim 10 Kan teaches the method of claim 9, wherein the transmitting further comprises transmitting the code via an address interface (See Kan figure 1a-1C and paragraph 0024 i.e. The host system 110 executes a standard OS device driver program 113 that provides functionality for communicating with the storage subsystem 120 by issuing commands in accordance with a specific storage interface).

With respect to claim 11 Kan teaches the method of claim 9, further comprising receiving the seed value from the host device, wherein the seed value is used to generate the code and the another code (See Kan paragraph 0077 i.e. At 509, the storage subsystem 120 returns the read buffer contents, including the seed value. At 510, by following predefined rules, the host system 110 locates the seed value, and based on it generates a rolling authentication code value).

With respect to claim 12 Kan teaches the method of claim 9, but does not disclose further comprising synchronizing the code with the another code generated by the component by generating the code at the memory device .
Brocker teaches further comprising synchronizing the code with the another code generated by the component by generating the code at the memory device (see Brocker paragraph 0029 i.e. LFSR 38 accesses seed register 40 to obtain generator polynomial 60 and a random seed value 66. LFSR generates (98) pseudorandom coded detection signal 42 as a function of random seed value 66 and generator polynomial 60); and a compare component configured to compare the output code with a different code generated by the memory device to determine whether the code generator is synchronized with a different code generator (see Brocker paragraph 0029 i.e. Incoming signals 48 are received (102) from detection circuit 28 via input element 32. Comparator 44 compares a suitably pre-conditioned incoming signal 48 with detection signal 42 to determine whether they match (104). When incoming signal 48 matches detection signal 42, a determination is made that physical closure 26 has not been tampered with or otherwise attacked).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kan in view of Brocker to have used a tamper detector may implement a linear feedback shift register (LFSR) which takes a generator polynomial and a random initial seed value and generates a pseudorandom coded signal which can be used as a detection signal in order to detect a tamper event (see Brocker paragraph 0008). Therefore one would have been motivated to have used a tamper detector which can be used as a detection signal in order to detect a tamper event.	

With respect to claim 13 Kan teaches the method of claim 9, but does not disclose further comprising incrementing a linear feedback shift register to generate the code.
Brocker teaches further comprising incrementing a linear feedback shift register to generate the code (see Brocker paragraph 0025 i.e. Random seed value 66 directly loaded to seed register 40 from random number generator 64 (see FIG. 1) provides the initial state or starting bit sequence for LFSR 38. Random number generator 64 can vary random seed values 66 so that each of random seed values 66 is uncorrelated with previous seed values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kan in view of Brocker to have used a tamper detector may implement a linear feedback shift register (LFSR) which takes a generator polynomial and a random initial seed value and generates a pseudorandom coded signal which can be used as a detection signal in order to detect a tamper event (see Brocker paragraph 0008). Therefore one would have been motivated to have used a tamper detector which can be used as a detection signal in order to detect a tamper event.	

With respect to claim 14 Kan teaches the method of claim 9, wherein the method further comprises: receiving an updated seed value from the host device; and updating the seed value with the updated seed value responsive to receipt of a command from the host device to update the seed value, wherein the seed value is updated to synchronize the seed value with with the other seed value corresponding to the host device (See Kan paragraph 0082 i.e. The storage subsystem 120 receives the data, validates the checksum at 603, and validates the authentication code at 604. If validation of the authentication code fails, the storage subsystem 120 will transition to the UNAUTHENTICATED state 502 (refer to FIG. 5). If validation of the authentication code succeeds, the storage subsystem 120 validates the vendor-specific command structure at 605, executes the vendor-specific command(s) at 606, and calculates the next confirmation code at 607. The host system 110 retrieves the confirmation code and results of execution at 608 and 609, and validates it at 610. The host 110 may also calculate the next authentication code for sending one or more additional vendor-specific commands to the storage subsystem 120. In one embodiment, the authentication and confirmation codes are generated based on the last codes used).

With respect to claim 15 Kan teaches the method of claim 9, further comprising preventing a generation of the code responsive to determining that the signaling does not comprise the trigger command (See Kan paragraph 0082 i.e. The storage subsystem 120 receives the data, validates the checksum at 603, and validates the authentication code at 604. If validation of the authentication code fails, the storage subsystem 120 will transition to the UNAUTHENTICATED state 502 (refer to FIG. 5). If validation of the authentication code succeeds, the storage subsystem 120 validates the vendor-specific command structure at 605, executes the vendor-specific command(s) at 606, and calculates the next confirmation code at 607. The host system 110 retrieves the confirmation code and results of execution at 608 and 609, and validates it at 610. The host 110 may also calculate the next authentication code for sending one or more additional vendor-specific commands to the storage subsystem 120. In one embodiment, the authentication and confirmation codes are generated based on the last codes used).

With respect to claim 16 Kan teaches the method of claim 15, further comprising programming one or more registers on the second device to set at least one of: the trigger command; an amount by which the code is adjusted responsive to the trigger command; the seed value; or an amount by which the seed value is adjusted responsive to a command to adjust the seed value (See Kan paragraph 0082 i.e. The storage subsystem 120 receives the data, validates the checksum at 603, and validates the authentication code at 604. If validation of the authentication code fails, the storage subsystem 120 will transition to the UNAUTHENTICATED state 502 (refer to FIG. 5). If validation of the authentication code succeeds, the storage subsystem 120 validates the vendor-specific command structure at 605, executes the vendor-specific command(s) at 606, and calculates the next confirmation code at 607. The host system 110 retrieves the confirmation code and results of execution at 608 and 609, and validates it at 610. The host 110 may also calculate the next authentication code for sending one or more additional vendor-specific commands to the storage subsystem 120. In one embodiment, the authentication and confirmation codes are generated based on the last codes used).

With respect to claim 19 Kan teaches an apparatus, comprising: circuitry configured to provide a command to a device (see Kan paragraph 0036 and 0076 i.e. an application 111 running on the host system 110 requests the command portal API 112 to execute avendor-specific command (event 1). The command portal API 112 responds by constructing a block of data that includes the embedded command, and by requesting the standard OS device driver 11). 
Kan does not teach a code generator configured to generate a code responsive to providing the command; a code decoder configured to receive a different code form the device; a code compare component configured to: determine that the code matches the different code such that an intrusion has not occurred in the device; and responsive to determining that the first code does not match the second code, determine that an intrusion has occurred
Brocker teaches a code generator configured to generate a code responsive to providing the command; a code decoder configured to receive a different code form the device (see Brocker paragraph 0029 i.e. LFSR 38 accesses seed register 40 to obtain generator polynomial 60 and a random seed value 66. LFSR generates (98) pseudorandom coded detection signal 42 as a function of random seed value 66 and generator polynomial 60); a code compare component configured to: determine that the code matches the different code such that an intrusion has not occurred in the device; and responsive to determining that the first code does not match the second code, determine that an intrusion has occurred (see Brocker paragraph 0029 i.e. Incoming signals 48 are received (102) from detection circuit 28 via input element 32. Comparator 44 compares a suitably pre-conditioned incoming signal 48 with detection signal 42 to determine whether they match (104). When incoming signal 48 matches detection signal 42, a determination is made that physical closure 26 has not been tampered with or otherwise attacked).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kan in view of Brocker to have used a tamper detector may implement a linear feedback shift register (LFSR) which takes a generator polynomial and a random initial seed value and generates a pseudorandom coded signal which can be used as a detection signal in order to detect a tamper event (see Brocker paragraph 0008). Therefore one would have been motivated to have used a tamper detector which can be used as a detection signal in order to detect a tamper event.	

With respect to claim 20 Kan teaches the system of claim 19, wherein the device is an internet of things (IOT) device (See Kan paragraph 0032).

With respect to claim 21 Kan teaches the system of claim 19, but does not disclose wherein the device is a memory device and the apparatus is a different memory device. 
Brocker teaches wherein the device is a memory device and the apparatus is a different memory device (see Brocker paragraph 0037 i.e. Also for example, in one embodiment, the illustrated examples may be implemented as circuitry located on a single integrated circuit or within a same device. Alternatively, the examples may be implemented as any number of separate integrated circuits or separate devices interconnected with each other in a suitable manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kan in view of Brocker to have the different code generator is hosted by the memory device as design choose of have the code generator implemented as circuitry located on a single integrated circuit or within a same device or implemented as any number of separate integrated circuits or separate devices interconnected with each other in a suitable manner (see Brocker paragraph 0037). Therefore one would have been motivated to have the different code generator is hosted by the memory device.	

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kan (US 2013/0145106) in view of Brocker (US 2016/0026829) in view of Zhao et al (2013/0282927).
With respect to claim 17 Kan teaches the method of claim 9, but does not disclose further comprising determining that the command is a trigger command responsive to at least one of: receipt of a threshold quantity of a particular command; or receipt of a threshold quantity of all commands.
Zhao teaches further comprising determining that the command is a trigger command responsive to at least one of: receipt of a threshold quantity of a particular command; or receipt of a threshold quantity of all commands (see Zhao paragraph 0040 i.e. the device driver can receive commands 203 from application processes executing on host 202 requesting to read data from or write data to storage device 208 and paragraph 0043 i.e. when aggregating received I/O commands, the device driver may aggregate I/O commands that are received within a defined period of time or aggregate I/O commands up to specified quantity. The length of the time period or the quantity of aggregated commands may depend on the processing capabilities of the device driver and/or the I/O processing strength of the target device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kan in view of Zhao to compared the code/command based on at least one of the time when the commands are received and a defined quantity of commands as a way of triggering when to aggregate the received commands (see Zhao paragraph 0012). Therefore one would have been motivated to have aggregate the received commands based on at least one of the time when the commands are received and a defined quantity of commands.
	

With respect to claim 18 Kan teaches the method of claim 11, but does not disclose further comprising determining that the command is a trigger command responsive to receipt of a threshold quantity of a plurality of particular commands.
Zhao teaches further comprising determining that the command is a trigger command responsive to receipt of a threshold quantity of a plurality of particular commands (see Zhao paragraph 0040 i.e. the device driver can receive commands 203 from application processes executing on host 202 requesting to read data from or write data to storage device 208 and paragraph 0043 i.e. when aggregating received I/O commands, the device driver may aggregate I/O commands that are received within a defined period of time or aggregate I/O commands up to specified quantity. The length of the time period or the quantity of aggregated commands may depend on the processing capabilities of the device driver and/or the I/O processing strength of the target device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kan in view of Zhao to compared the code/command based on at least one of the time when the commands are received and a defined quantity of commands as a way of triggering when to aggregate the received commands (see Zhao paragraph 0012). Therefore one would have been motivated to have aggregate the received commands based on at least one of the time when the commands are received and a defined quantity of commands.

Prior Art
	Jakobsson et al (US 8.544.089) titled “Auditing A Device” teaches detecting the presence of unauthorized programs are typically resource-intensive. For example, they generally require constant updates (e.g., of blacklists) and periodic or continuous scans for problems. The situation is exacerbated if the device being protected by such techniques has limited resources, such as limited memory, or by being powered by a battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492